C. Allen, J.
This case was tried by the court, without a jury, and the judge found that Mrs. Rose, when she gave the mortgages, had in fact no intention of going into insolvency, or of violating in any way the provisions of the insolvent laws, and that she believed that she had sufficient property to pay all her debts, and expected to continue the prosecution of her business; and no question is saved in the report in respect to this finding. He also found, as a fact, that the tenant, when he took the mortgages, did not have reasonable cause to believe that Mrs. Rose was in contemplation of insolvency, or that said mortgages were made in fraud of the laws relating to insolvency, or with a view to impede, delay, or in any way defeat the operation and effect thereof, unless reasonable cause so to believe was to be imputed to him by conclusive presumption of law from the other facts and findings set forth in the report. He thereupon ruled that the demandant was not entitled to recover.
The only question presented by this report is whether, in view of the other facts and findings set forth in the report, the judge was absolutely bound to find, as matter of fact, that the tenant had reasonable cause to believe that the mortgage in controversy was made by Mrs. Rose in fraud of the laws relating to insolvency, or with a view to impede, delay, or in any way defeat the operation and effect thereof. Pub. Sts. c. 157, §§ 96, 98.
It is not a question of the weight of the evidence, but of its conclusiveness. No doubt the facts stated would have well warranted the inference that Mrs. Rose intended an unlawful preference of the tenant, and that he had reasonable cause *253to believe that she so intended. The law would have authorized such an inference or presumption; but it is quite another thing to say that the law required it. The fact that the mortgage in controversy was not given in the usual and ordinary course of her business is made by statute prima facie evidence of such cause or belief on his part; but prima fade evidence may be controlled or rebutted, and, after all, the intent of the grantor and the reasonable cause of belief on the part of the grantee are both questions of fact, to be determined upon all the facts and circumstances of each case.
If Mrs. Rose did not in fact intend to make a preference or to evade the insolvent laws, it is difficult to see how the tenant can properly be held to have had reasonable cause to believe that she did. Wager v. Hall, 16 Wall. 584, 601. But however that may be, we cannot say, on such facts and findings as are set forth in the report, that they furnished a conclusive presumption either against Mrs. Rose or against the tenant. The judge found that her business had been mostly suspended during the time of making changes and improvements in her buildings; that she was expecting to continue it; that the tenant had reason to believe that her business, as theretofore carried on, had been profitable, and that he expected that she would be relieved from embarrassment, and be able to prosecute her business with the aid which he had furnished to her. These facts tended to meet the prima facie evidence against the tenant. There was nothing in the facts found which necessarily required an inference that the conveyance was given or received with fraudulent intent. Such intent is always a question of fact, and must be proved to have actually existed. See Cook v. Holbrook, 146 Mass. 66, and Sartwell v. North, 144 Mass. 188, 192, and eases there cited.
The mortgage was executed by Mrs. Rose personally, and not through the agency of her husband; and his knowledge, belief, and intention might properly be disregarded.

Judgment for the tenant.